 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made as of
December 13, 2012, as an amendment to that certain Credit Agreement dated as of
October 26, 2011 among AGREE LIMITED PARTNERSHIP, a Delaware limited
partnership, with an address of 31850 Northwestern Highway, Farmington Hills,
Michigan 48334 ("Borrower"), each of the Loan Parties from time to time party
thereto, each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (as amended, the “Credit
Agreement”).

 

RECITALS

 

Borrower and Guarantors have requested that the Lenders agree to extend the
Maturity Date and reduce the Applicable Rate. Borrower and the Lenders have
determined that it is in their respective best interests to so amend the Credit
Agreement subject to, the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.           Definitions. Administrative Agent, Lenders and Borrower hereby
confirm, acknowledge and agree that all references to the “Credit Agreement”
shall mean the Credit Agreement, as amended and modified by this Amendment.

 

2.           Incorporation. The preambles to this Amendment, together with the
Credit Agreement and the other Loan Documents, are fully incorporated herein by
this reference with the same force and effect as though restated herein.

 

3.           Defined Terms.

 

(a)          To the extent not otherwise defined herein to the contrary, all
terms and phrases used in this Amendment shall have the respective meanings
ascribed to them in the Credit Agreement.

 

(b)          The following definitions in the Credit Agreement are hereby
deleted and replaced with the following:

 

“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.02(a):

 

 

 

 

Pricing
Level   Leverage Ratio   Applicable Margin for
Eurodollar Loans/Letter of
Credit Fees   Applicable Margin for
Base Rate Loans 1   < 40%   1.50%   0.50% 2   ≥ 40% but < 50%   1.75%   0.75% 3
  ≥ 50%   2.15%   1.15%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 3 shall
apply as of the fifth Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. The Applicable Rate
in effect as of December 13, 2012 shall be determined based upon Pricing Level
1.

 

“Maturity Date” means the later of (a) October 26, 2015 and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

 

4.           Defined Terms. The parties hereby agree that all of the Loan
Documents are amended and modified as follows:

 

(a)          The term "Credit Agreement", as used in the Credit Agreement and
the other Loan Documents, shall mean the Credit Agreement, as amended by this
Amendment.

 

(b)          The term "Loan Documents", as used in the Credit Agreement and the
other Loan Documents, shall mean the Loan Documents, as amended by this
Amendment.

 

5.           Conditions. As a condition precedent to the effectiveness of this
Amendment and to Administrative Agent's obligations hereunder, each of the
following conditions precedent shall have been satisfied (as determined by
Administrative Agent in its sole and absolute discretion) as of the date of this
Amendment:

 

(a)          All parties shall have executed and delivered this Amendment.

 

(b)          Administrative Agent shall have received consents or resolutions,
with a certificate of incumbency, from each of Borrower and Guarantors
authorizing the execution and delivery of this Amendment, and any other
documents or instruments required or requested by Administrative Agent.

 

2

 

 

(c)          Administrative Agent shall have received such other documents or
instruments as are required under this Amendment or as may otherwise be
requested by Administrative Agent.

 

(d)          Administrative Agent shall have been reimbursed by Borrower in the
full amount of Administrative Agent's and each Lender's costs and expenses
incurred in connection with this Amendment and the transactions, documents and
instruments contemplated hereby, including, without limitation, reasonable
attorneys' fees and expenses.

 

(e)          The representations and warranties set forth in this Amendment and
all of the Loan Documents shall continue to remain true and correct in all
respects.

 

(f)          As of the date hereof, there shall not have been an Event of
Default on the part of Borrower or Guarantors under any of the Loan Documents.

 

The parties agree that this Amendment will not be binding upon or enforceable
against Administrative Agent or Lenders until such time as each of the
conditions precedent set forth above have been satisfied in Administrative
Agent's sole and absolute determination, and then only after Borrower and
Guarantors have has fully complied with all of the other terms and conditions
set forth in this Amendment.

 

6.           Representations and Warranties. Borrower and Guarantors each hereby
represents, warrants and covenants with Administrative Agent and Lenders that:

 

(a)          The Loan Documents are in full force and effect and have not been
modified, amended or changed, except as expressly provided in this Amendment.

 

(b)          As of the date hereof, there are no charges, liens, claims,
defenses or setoffs in favor of Borrower or Guarantors under any of the Loan
Documents, including, without limitation, any charges, liens, claims, defenses
or setoffs under or against the validity or enforceability of any of the Loan
Documents in accordance with their respective terms.

 

(c)          All of the representations, warranties and covenants of Borrower
and Guarantors set forth in the Loan Documents, as any of such Loan Documents
may have been modified by this Amendment, are complete and correct as of the
date hereof.

 

(d)          As of the date hereof, there has been no Event of Default and there
are no state of facts that, with the giving of notice or the passage of time, or
both, could become an Event of Default on the part of Borrower or Guarantors
under any of the Loan Documents.

 

7.           No Novation. This Amendment does not constitute the creation of a
new debt or the extinguishment of the debt evidenced by the Note. Nothing
contained in this Amendment is intended to effectuate, nor shall this Amendment
be construed to effectuate, a novation or an accord and satisfaction of any of
the indebtedness outstanding under the Note of the other Loan Documents.

 

3

 

 

8.            Affirmation of Guaranties. Guarantors do hereby consent to the
execution and delivery by Borrower of this Amendment. Borrower and Guarantors
hereby agree that all of the guarantees, terms, covenants, conditions,
representations and warranties as set forth in the Guaranties are in full force
and effect, and Guarantors hereby affirm and confirm their obligations,
guarantees and liabilities under the Guaranties. Further, Guarantors represent
and warrant that they have no claims or defenses to the enforcement of the
rights and remedies under the Guaranties, except as may be expressly provided in
the Guaranties.

 

9.            Further Assurances. Borrower and Guarantors hereby agree to
execute and deliver promptly to Administrative Agent, at Administrative Agent's
request, such other documents as Administrative Agent deems necessary or
appropriate to evidence the modification of the Credit Agreement contemplated
herein.

 

10.          Expenses. All expenses incurred by Administrative Agent, Lenders,
Borrower and Guarantors incident to the transactions contemplated herein,
including, without limitation, reasonable legal and other expenses, shall be
borne and paid by Borrower.

 

11.          Full Force and Effect. Except as expressly modified and amended
hereby, the Credit Agreement and the other Loan Documents shall continue in full
force and effect and, as thus modified and amended, are hereby ratified,
confirmed and approved. In the event of any conflict between the terms in this
Amendment and in the Credit Agreement or the other Loan Documents, the terms of
this Amendment shall control.

 

12.          Binding Effect. This Amendment applies to, inures to the benefit of
and is binding upon the parties hereto, and upon their respective successors and
assigns.

 

13.          Counterparts, Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single document. This Amendment shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Amendment by telecopy or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

14.          Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW. THIS AMENDENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK OTHER THAN THE CHOICE OF
LAWS PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

4

 

 

(b)           SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 IN THE
CREDIT AGREEMENT. NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

15.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

5

 

 

16.          Waiver of Claims. Borrower and Guarantors each acknowledges,
confirms and agrees that it has no offsets, defenses, claims or counterclaims
against Administrative Agent or any Lender with respect to any of its
liabilities and obligations to Administrative Agent and Lenders under the Credit
Agreement, the Revolving Credit Loan or this Amendment, and to the extent that
any such party has any such claims under the Credit Agreement, the Revolving
Credit Loan or this Amendment, Borrower and Guarantors each affirmatively WAIVES
and RENOUNCES such claims as of the date hereof.

 

17.          Final Agreement. THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGES FOLLOW]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  BORROWER:       AGREE LIMITED PARTNERSHIP, a Delaware limited partnership    
    By: Agree Realty Corporation, a Maryland corporation, its Sole General
Partner           By: /s/ Joel N. Agree       Joel N. Agree, President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

[Borrower Signature Page to Agree First Amendment to Credit Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  GUARANTOR:       PARENT GUARANTOR:       AGREE REALTY CORPORATION, a Maryland
corporation       By: /s/ Joel N. Agree     Joel N. Agree, President        
SUBSIDIARY GUARANTOR:       AGREE LOWELL, LLC, a Delaware limited liability
company         By: Agree Limited Partnership, a Delaware limited partnership,
its Sole Member           By: Agree Realty Corporation, a Maryland corporation,
its Sole General Partner               By: /s/ Joel N. Agree         Joel N.
Agree, President             AGREE PLAINFIELD, LLC, a Michigan limited liability
company             By: Agree Limited Partnership, a Delaware limited
partnership, its Sole Member               By: Agree Realty Corporation, a
Maryland corporation, its Sole General Partner                 By: /s/ Joel N.
Agree         Joel N. Agree, President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

[Guarantor Signature Page to Agree First Amendment to Credit Agreement]

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:       MT. PLEASANT SHOPPING CENTER LLC, a Michigan
limited liability company             By: Agree Limited Partnership, a Delaware
limited partnership, its Sole Member               By: Agree Realty Corporation,
a Maryland corporation, its Sole General Partner                 By: /s/ Joel N.
Agree         Joel N. Agree, President             AGREE CONCORD, LLC, a North
Carolina limited liability company             By: Agree Limited Partnership, a
Delaware limited partnership, its Sole Member             By: Agree Realty
Corporation, a Maryland corporation, its Sole General Partner                
By: /s/ Joel N. Agree         Joel N. Agree, President             AGREE LAKE IN
THE HILLS, LLC, an Illinois limited liability company         By: Agree Limited
Partnership, a Delaware limited partnership, its Sole Member               By:
Agree Realty Corporation, a Maryland corporation, its Sole General Partner      
          By: /s/ Joel N. Agree         Joel N. Agree, President

  

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

[Guarantor Signature Page to Agree First Amendment to Credit Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  SUBSIDIARY GUARANTOR:     AGREE ATCHISON, LLC, a Kansas limited liability
company         By: Agree Limited Partnership, a Delaware limited partnership,
its Sole Member               By: Agree Realty Corporation, a Maryland
corporation, its Sole General Partner                 By: /s/ Joel N. Agree    
    Joel N. Agree, President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE] 

 

[Guarantor Signature Page to Agree First Amendment to Credit Agreement]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  bank of america, n.a., Administrative Agent         By: /s/ Shannon R.
Westberg   Name: Shannon R. Westberg   Title: SVP

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



[Administrative Agent Signature Page to Agree First Amendment to Credit
Agreement]



 

 

 

 

  bank of america, n.a., as a Lender, L/C Issuer and Swing Line Lender        
By: /s/ Shannon R. Westberg         Name: Shannon R. Westberg         Title: SVP

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

12

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender         By: /s/ David C.
Drouillard         Name: David C. Drouillard         Title: Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

13

 

 

  BANK OF MONTREAL, CHICAGO BRANCH, as a Lender         By: /s/ Aaron Lanski    
    Name: Aaron Lanski         Title: Managing Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

14

 

 

  US BANK NATIONAL ASSOCIATION, as a Lender         By: /s/ Anthony J. Mathena  
      Name: Anthony J. Mathena         Title: Vice President

 

15

 

 

 

